DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Priority
 	This application discloses and claims only subject matter disclosed in prior application no 13/566,842, filed 08/03/2012, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Response to Amendment
 	The amendment filed on 11/29/2021 has been entered.  Claim 2 has been cancelled. Claim 21 has been newly added.   Claims 1, 3-21 remain pending in this application. 
Claim Objections
 	Claim 21 is objected to because of the following informalities:  
 	In claim 21, line 1, delete “the charger” and replace with “the at least one charger”
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 21 recites the limitation "the base unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
 	
 	Claim(s) 11-13, 15-17, 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chen et al. US Pub 2013/0031318 (hereinafter Chen).
 	Regarding claim 11, Chen discloses a point-of-sale battery case, comprising: 
 	a self-evident base display unit (fig. 1, element 102) configured to display one or more lead acid battery units (¶ 0035) for sale (¶ 0038), 
 	wherein the self-evident base display unit comprises a plurality of shelves (see fig. 1), 
 	wherein a first shelf (level 1 shelf from the top) of the plurality of shelves is positioned vertically above a second shelf (level 2 shelf) of the plurality of shelves with respect to a base (the base of the element 102) of the self-evident base display unit (see fig. 1); and 
 	at least one charger (fig. 2, element 230; PWR1) coupled to or disposed on the first shelf (L1…Lx), 
 	wherein the at least one charger is configured to receive a lead acid battery unit (¶ 0035; the portable electrical power storage device means) in a nesting arrangement see fig. 1; the collection, charging and distribution machine 102 includes a plurality of receivers.  The receivers are able to removably receive portable electrical energy storage devices for collection, charging and distribution.  At least a portion of one of the portable electrical energy storage devices is adapted to be placed inside the at least one of the receivers of the collection, charging and distribution machine 102 in the nesting arrangement), to receive primary power (AC power from the AC outlet), to convert the primary power to a battery power output suitable for charging the lead acid battery unit (¶ 0061; by rectifier), and to transfer the battery power output to the battery unit to charge the lead acid battery unit (see fig. 1-2; ¶ 0061-0064).

    PNG
    media_image1.png
    987
    1288
    media_image1.png
    Greyscale

 	Regarding claim 12, Chen discloses wherein the at least one charger comprises a plurality of chargers (fig. 2; different charging lines; connecting to L1…Ln), wherein a first set of chargers of the plurality of chargers is disposed on the first shelf of the 
 	Regarding claim 13, Chen discloses wherein the first set of chargers is integral with the first shelf (see fig. 1).
 	Regarding claim 15, Chen discloses wherein the at least one charger is coupled to the lead acid battery unit via a tool-less engagement (see fig. 1; for example, no power tool engagement).
 	Regarding claims 16 and 19, Chen discloses wherein the self-evident base display unit is configured to display one or more lead acid battery accessories (¶ 0038; can also be supercapacitor or ultracapacitor) for sale.
 	Regarding claim 17, Chen discloses a self-evident base display unit for a point-of-sale case, comprising: 
 	a plurality of shelves (see fig. 1) configured to display one or more lead acid battery units for sale (¶ 0035, 0038); and 
 	at least one charger (fig. 2; PWR1, PWR2) coupled to or disposed on a shelf of the plurality of shelves (see fig. 1) and configured to couple to a lead acid battery unit (¶ 0035) via a tool-less engagement (see fig. 1; for example, no power tool engagement),
 to receive primary power (from AC outlet), to convert the primary power to a battery power output suitable for charging the lead acid battery unit, and to transfer the battery power output to the lead acid battery unit to charge the lead acid battery unit (see fig. 1-2; ¶ 0061-0064).  
Regarding claim 20, Chen discloses wherein the one or more lead acid battery accessories comprises a battery tray, a charger (¶ 0038; can also be supercapacitor or ultracapacitor), or a combination thereof.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1, 3-10, 14, 18 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. US Pub 2013/0031318 (hereinafter Chen) in view of Suzuki et al. US Pub 2003/0209375 (hereinafter Suzuki).
 	Regarding claim 1, Chen discloses a point-of-sale battery case, comprising: 
 	a self-evident base display unit (see fig. 1 below; ¶ 0037-0038; the collection, charging and distribution machine 102 can take the form of a vending machine or kiosk) configured to display one or more SLI (Starting, Lighting, Ignition) battery units (¶ 0035;  lead-acid batteries or SLI batteries) for sale; 
¶ 0038, 0054; the collection, charging, and distribution machine must include at least one charger.  Further including one or more charge sensors…further allow feedback control over charging, including control over rate of charging) coupled to or disposed on the self-evident base display unit (see fig. 1 and ¶ 0054) and configured to receive a SLI battery unit (see fig. 1; at each of the receiver 104 in ¶ 0054), to receive primary power (fig. 1, element 114d; receiving an AC power from an AC outlet 114d), to convert the primary power to a battery power output suitable for charging the SLI battery unit (¶ 0061-0063; the rectifier can be operated to transform AC electrical power to DC electrical power…and the system further includes a DC/DC converter, and a second power converter), and to transfer the battery power output to the SLI battery unit to charge the SLI battery unit (receiving regulated DC power to the batteries 106a to 106n), wherein the battery unit is removably coupled to the charger in a nesting arrangement (see fig. 1; the collection, charging and distribution machine 102 includes a plurality of receivers.  The receivers are able to removably receive portable electrical energy storage devices for collection, charging and distribution.  At least a portion of one of the portable electrical energy storage devices is adapted to be placed inside the at least one of the receivers of the collection, charging and distribution machine 102 in the nesting arrangement).

    PNG
    media_image2.png
    831
    1035
    media_image2.png
    Greyscale

 	Chen does not disclose an indicator panel for the at least one charger configured to indicate a parameter of the charge level of the SLI battery unit associated with the charger.

    PNG
    media_image3.png
    591
    932
    media_image3.png
    Greyscale


 	It would have been obvious to one skilled in the art at the time of the claimed invention was made to modify Chen to incorporate with the teaching of Suzuki by providing a display means on the individual shelves, because it would be advantageous to give visual information (SOC, voltage level) about batteries and further increase the utility of the system.
	Regarding claim 3, Chen discloses wherein the at least one charger (fig. 2, element 204; charging subsystem) comprises a plurality of chargers (PWR1, PWR2) and each of the plurality of chargers includes separate (group I can be L1, L2; and group II can be Ln-1, Ln) and parallel charging circuitry (L1, L2…Ln are not connected in series) configured to provide a corresponding battery power output to the battery unit associated with each charger (¶ 0054).

    PNG
    media_image4.png
    427
    573
    media_image4.png
    Greyscale

Regarding claim 4, Chen discloses wherein each of the chargers is configured to receive one of a plurality of battery units (106a…106n), each of the plurality of battery units having a substantially different capacity (¶ 0038; can be batteries, supercapacitor, etc).
 	Regarding claim 5, Chen discloses wherein the separate and parallel charging circuitry (PWR1, PWR2) comprises conversion circuitry configured to convert the primary power (DC/DC converter and rectifier) to the battery power output (see fig. 2 above).
 	Regarding claim 6, Chen discloses wherein the conversion circuitry comprises a voltage protection circuit configured to limit the battery power output to a threshold voltage (¶ 0085; electrical energy storage device usage level settings), and 
 	wherein the conversion circuitry comprises a voltage smoothing circuit configured to smooth, rectify, or process the battery power (PWR1, PWR2) before the battery power is output to the SLI battery unit (by RECT, DC/DC; see fig. 2 and ¶ 0060).
 	Regarding claim 7, Chen discloses wherein the self-evident base display unit is configured to display one or more SLI battery accessories (¶ 0038; can also be supercapacitor or ultracapacitor) for sale.
 	Regarding claim 8, Chen discloses wherein the one or more SLI battery accessories comprises a battery tray, a charger (¶ 0038; can also be supercapacitor or ultracapacitor), or a combination thereof.
 	Regarding claim 9, Chen discloses wherein the at least one charger is coupled to the SLI battery unit via a tool-less engagement (see fig. 1; for example, no power tool engagement).
Regarding claim 10, Chen discloses wherein the at least one charger is electrically coupled to a wall outlet (fig. 1, element 114d) configured to supply the primary power (AC Power) to the at least one charger.
 	Regarding claims 14 and 18, Chen does not disclose an indicator panel for the at least one charger configured to indicate a parameter of the charge level of the lead acid battery unit associated with the charger.
 	Suzuki further discloses an electrical vehicle energy supply system includes each of the individual shelves 12, that serve as the storage spaces that form the storage means 4 is provided with a display means 14 that is capable of displaying information such as the condition of the shelf 12, the charging condition, the charging status, and the remaining charge capacity in ¶ 0093.
 	It would have been obvious to one skilled in the art at the time of the claimed invention was made to modify Chen to incorporate with the teaching of Suzuki by providing a display means on the individual shelves, because it would be advantageous to give visual information (SOC, voltage level) about batteries and further increase the utility of the system.

 	Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of Suzuki as applied to claim 1 above, and further in view of Scheucher (US Pub 2011/0014501).
 	Regarding claim 21, Chen discloses the base unit (interpret as the self-evident base display unit) includes an indented portion (fig. 1, element 104; the receiver includes a recess which is able to receive an electric storage device).

 	Scheucher discloses an intelligent power supply device (as shown in fig. 1) includes a plurality of shelves 103.  At least one of the shelves of the rack includes printed battery interface circuits on and in the shelf underneath the electrical contacts/guides.  Guides/electrical contacts are “L”-shaped electrically conductive and metallic and are adapted to interfit/align with the battery packs in ¶ 0257-0258 and fig. 1G.

    PNG
    media_image5.png
    623
    553
    media_image5.png
    Greyscale

  	It would have been obvious to one skilled in the art at the time of the claimed invention was made to modify Chen in view of Suzuki to incorporate with the teaching of Scheucher by including guides/electrical contacts in the battery receptacles, because it would be advantageous to accurately connect the battery pack with the guide/electrical .

Response to Arguments
 	Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
 	On pages 6-8 of the remarks, Applicant argues that “Chen fails to teach or suggest such a nesting arrangement…”
 	However, Examiner respectfully disagrees with this argument because Chen discloses the collection, charging and distribution machine 102 includes a plurality of receivers/receptacles.  The receivers are able to removably receive portable electrical energy storage devices (battery packs) for collection, charging and distribution.  Therefore, at least a portion of one of the portable electrical energy storage devices is adapted to be placed inside the at least one of the receivers of the collection, charging and distribution machine 102 in the nesting arrangement.  Claims 1, 11, 17 do not define a particular nesting arrangement.  Therefore, the prior art still reads on the claimed limitations.  After having considered all of applicant’s arguments, the novelty/obviousness rejection of claims 1, 11, 17 is maintained.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        01/12/2022